(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

        UNITED STATES v. SANCHEZ-GOMEZ ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 17–312.      Argued March 26, 2018—Decided May 14, 2018
The judges of the United States District Court for the Southern District
  of California adopted a districtwide policy permitting the use of full
  restraints—handcuffs connected to a waist chain, with legs shack-
  led—on most in-custody defendants produced in court for nonjury
  proceedings by the United States Marshals Service. Respondents
  Jasmin Morales, Rene Sanchez-Gomez, Moises Patricio-Guzman, and
  Mark Ring challenged the use of such restraints in their respective
  cases and the restraint policy as a whole. The District Court denied
  their challenges, and respondents appealed to the Court of Appeals
  for the Ninth Circuit. Before that court could issue a decision, re-
  spondents’ underlying criminal cases ended. The court—viewing the
  case as a “functional class action” involving “class-like claims” seek-
  ing “class-like relief,” 859 F.3d 649, 655, 657–658—held that this
  Court’s civil class action precedents saved the case from mootness.
  On the merits, the Court of Appeals held the policy unconstitutional.
Held: This case is moot. Pp. 3–12.
    (a) The federal judiciary may adjudicate only “actual and concrete
 disputes, the resolutions of which have direct consequences on the
 parties involved.” Genesis HealthCare Corp. v. Symczyk, 569 U.S.
66, 71. Such a dispute “must be extant at all stages of review, not
 merely at the time the complaint is filed.” Preiser v. Newkirk, 422
U.S. 395, 401. A case that becomes moot at any point during the
 proceedings is thus outside the jurisdiction of the federal courts. See
 Already, LLC v. Nike, Inc., 568 U.S. 85, 91. Pp. 3–4.
    (b) In concluding that this case was not moot, the Court of Appeals
 relied upon this Court’s class action precedents, most prominently
 Gerstein v. Pugh, 420 U.S. 103. That reliance was misplaced. Ger-
 stein was a class action respecting pretrial detention brought under
2                UNITED STATES v. SANCHEZ-GOMEZ

                                  Syllabus

    Federal Rule of Civil Procedure 23. The named class representatives’
    individual claims had apparently become moot before class certifica-
    tion. This Court held that the case could nonetheless proceed, ex-
    plaining that due to the inherently temporary nature of pretrial de-
    tention, no named representative might be in custody long enough for
    a class to be certified. Gerstein does not support a freestanding ex-
    ception to mootness outside the class action context. It belongs to a
    line of cases that this Court has described as turning on the particu-
    lar traits of Rule 23 class actions. See, e.g., Sosna v. Iowa, 419 U.S.
393; United States Parole Comm’n v. Geraghty, 445 U.S. 388; Genesis
    HealthCare, 569 U.S. 66. The Federal Rules of Criminal Procedure
    establish for criminal cases no vehicle comparable to the civil class
    action, and this Court has never permitted criminal defendants to
    band together to seek prospective relief in their individual cases on
    behalf of a class. Here, the mere presence of allegations that might,
    if resolved in respondents’ favor, benefit other similarly situated in-
    dividuals cannot save their case from mootness. See id., at 73. That
    conclusion is unaffected by the Court of Appeals’ decision to recast
    respondents’ appeals as petitions for supervisory mandamus. Pp. 4–
    9.
       (c) Respondents do not defend the reasoning of the Court of Ap-
    peals, and instead argue that the claims of two respondents—
    Sanchez-Gomez and Patricio-Guzman—fall within the “exception to
    the mootness doctrine for a controversy that is capable of repetition,
    yet evading review.” Kingdomware Technologies, Inc. v. United
    States, 579 U. S. ___, ___ (internal quotation marks omitted). Re-
    spondents claim that the exception applies because Sanchez-Gomez
    and Patricio-Guzman will again violate the law, be apprehended, and
    be returned to pretrial custody. But this Court has consistently re-
    fused to “conclude that the case-or-controversy requirement is satis-
    fied by” the possibility that a party “will be prosecuted for violating
    valid criminal laws.” O’Shea v. Littleton, 414 U.S. 488, 497. Re-
    spondents argue that this usual refusal to assume future criminal
    conduct is unwarranted here given the particular circumstances of
    Sanchez-Gomez’s and Patricio-Guzman’s offenses. They cite two civil
    cases—Honig v. Doe, 484 U.S. 305, and Turner v. Rogers, 564 U.S.
431—in which this Court concluded that the expectation that a liti-
    gant would repeat the misconduct that gave rise to his claims ren-
    dered those claims capable of repetition. But Honig and Turner are
    inapposite because they concerned litigants unable, for reasons be-
    yond their control, to prevent themselves from transgressing and
    avoid recurrence of the challenged conduct. Sanchez-Gomez and
    Patricio-Guzman, in contrast, are “able—and indeed required by
    law”—to refrain from further criminal conduct. Lane v. Williams,
                   Cite as: 584 U. S. ____ (2018)                   3

                              Syllabus

 455 U.S. 624, 633, n. 13. No departure from the settled rule is war-
 ranted. Pp. 9–12.
859 F.3d 649, vacated and remanded.

 ROBERTS, C. J., delivered the opinion for a unanimous Court.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–312
                                   _________________


              UNITED STATES, PETITIONER v. 

               RENE SANCHEZ-GOMEZ, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [May 14, 2018] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   Four criminal defendants objected to being bound by full
restraints during pretrial proceedings in their cases, but
the District Court denied relief. On appeal, the Court of
Appeals for the Ninth Circuit held that the use of such
restraints was unconstitutional, even though each of the
four criminal cases had ended prior to its decision. The
question presented is whether the appeals were saved
from mootness either because the defendants sought
“class-like relief ” in a “functional class action,” or because
the challenged practice was “capable of repetition, yet
evading review.”
                              I
  It is the responsibility of the United States Marshals
Service to “provide for the security . . . of the United States
District Courts.” 28 U.S. C. §566(a). To fulfill that duty,
the United States Marshal for the Southern District of
California requested that the judges of that district permit
the use of full restraints on all in-custody defendants
during nonjury proceedings. When “full restraints” are
2           UNITED STATES v. SANCHEZ-GOMEZ

                     Opinion of the Court

applied, “a defendant’s hands are closely handcuffed to-
gether, these handcuffs are connected by chain to another
chain running around the defendant’s waist, and the
defendant’s feet are shackled and chained together.” 859
F.3d 649, 653 (CA9 2017) (en banc). In support of his
proposal, the Marshal cited safety concerns arising from
understaffing, past incidents of violence, and the high
volume of in-custody defendants produced in the Southern
District. The judges agreed to the Marshal’s request, with
modifications providing that a district or magistrate judge
may require a defendant to be produced without re-
straints, and that a defendant can request that this be
done. See App. 78–79.
  Respondents Jasmin Morales, Rene Sanchez-Gomez,
Moises Patricio-Guzman, and Mark Ring were among the
defendants produced by the Marshals Service for pretrial
proceedings in full restraints. They raised constitutional
objections to the use of such restraints in their respective
cases, and to the restraint policy as a whole. They noted
that the policy had resulted in the imposition of full re-
straints on, for example, a woman with a fractured wrist,
a man with a severe leg injury, a blind man, and a wheel-
chair-bound woman. The District Court denied their
challenges.
  Respondents appealed to the Court of Appeals for the
Ninth Circuit, but before the court could issue a decision,
their underlying criminal cases came to an end. Morales,
Sanchez-Gomez, and Patricio-Guzman each pled guilty to
the offense for which they were charged: Morales, to felony
importation of a controlled substance, in violation of 21
U.S. C. §§952 and 960; Sanchez-Gomez, to felony misuse of
a passport, in violation of 18 U.S. C. §1544; and Patricio-
Guzman, to misdemeanor illegal entry into the United
States, in violation of 8 U.S. C. §1325. The charges
against Ring—for making an interstate threat in violation of
18 U.S. C. §875(c)—were dismissed pursuant to a deferred-
                  Cite as: 584 U. S. ____ (2018)            3

                      Opinion of the Court

prosecution agreement.
   A panel of the Court of Appeals nonetheless concluded
that respondents’ claims were not moot, and went on to
strike down the restraint policy as violating the Due Pro-
cess Clause of the Fifth Amendment. 798 F.3d 1204 (CA9
2015). Those rulings were reaffirmed on rehearing en
banc. 859 F.3d 649. The en banc court understood the
“main dispute” before it to be a challenge to the policy
itself, not just to the application of that policy to respond-
ents. Id., at 655. The court then construed respondents’
notices of appeal as petitions for mandamus, which in-
voked the court’s supervisory authority over the Southern
District. Id., at 657. The case was, in the court’s view, a
“functional class action” involving “class-like claims”
seeking “class-like relief.” Id., at 655, 657–658. In light of
that understanding, the Court of Appeals held that this
Court’s civil class action precedents kept the case alive,
even though respondents were no longer subject to the
restraint policy. Id., at 657–659 (citing Gerstein v. Pugh,
420 U.S. 103, 110–111, n. 11 (1975)). On the merits, the
Court of Appeals concluded that the restraint policy vio-
lated the Constitution. 859 F.3d, at 666.
   Judge Ikuta, writing in dissent for herself and four
colleagues, rejected the majority’s application of class
action precedents to the individual criminal cases before
the court and would have held the case moot. Id., at 675.
She also disagreed with the majority on the merits, con-
cluding that the restraint policy did not violate the Consti-
tution. Id., at 683.
   We granted certiorari. 583 U. S. ___ (2017).
                            II
  To invoke federal jurisdiction, a plaintiff must show a
“personal stake” in the outcome of the action. Genesis
HealthCare Corp. v. Symczyk, 569 U.S. 66, 71 (2013).
“This requirement ensures that the Federal Judiciary
4               UNITED STATES v. SANCHEZ-GOMEZ

                           Opinion of the Court

confines itself to its constitutionally limited role of adjudi-
cating actual and concrete disputes, the resolutions of
which have direct consequences on the parties involved.”
Ibid. Such a dispute “must be extant at all stages of re-
view, not merely at the time the complaint is filed.”
Preiser v. Newkirk, 422 U.S. 395, 401 (1975). A case that
becomes moot at any point during the proceedings is “no
longer a ‘Case’ or ‘Controversy’ for purposes of Article III,”
and is outside the jurisdiction of the federal courts. Al-
ready, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).
                             A
   In concluding that this case was not moot, the Court of
Appeals relied upon our class action precedents, most
prominently Gerstein v. Pugh.          That reliance was
misplaced.*
   Gerstein, a class action brought under Federal Rule of
Civil Procedure 23, involved a certified class of detainees
raising claims concerning their pretrial detention. 420
U.S., at 106–107. By the time this Court heard the case,
the named representatives’ claims were moot, and the
record suggested that their interest might have lapsed
even before the District Court certified the class. See id.,
at 110–111, n. 11. Normally a class action would be moot
if no named class representative with an unexpired claim
remained at the time of class certification. See ibid. (cit-
——————
   * Shortly after the panel decision in this case, the Southern District
altered its policy to eliminate the routine use of full restraints in
pretrial proceedings. The Government represents, however, that the
Southern District intends to reinstate its policy once it is no longer
bound by the decision of the Court of Appeals. Tr. of Oral Arg. 29. We
agree with the Court of Appeals that the rescission of the policy does
not render this case moot. A party “cannot automatically moot a case
simply by ending its unlawful conduct once sued,” else it “could engage
in unlawful conduct, stop when sued to have the case declared moot,
then pick up where [it] left off, repeating this cycle until [it] achieves all
[its] unlawful ends.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).
                  Cite as: 584 U. S. ____ (2018)             5

                      Opinion of the Court

ing Sosna v. Iowa, 419 U.S. 393, 402, n. 11 (1975)). The
Court nevertheless held that the case remained live. As
we explained, pretrial custody was inherently temporary
and of uncertain length, such that we could not determine
“that any given individual, named as plaintiff, would be in
pretrial custody long enough for a district judge to certify
the class.” Gerstein, 420 U.S., at 110–111, n. 11. At the
same time, it was certain that there would always be some
group of detainees subject to the challenged practice. Ibid.
Given these circumstances, the Court determined that
the class action could proceed. Ibid.; see Swisher v.
Brady, 438 U.S. 204, 213–214, n. 11 (1978) (employing
same analysis in a class action challenging juvenile court
procedures).
   The Court of Appeals interpreted Gerstein to cover all
“cases sufficiently similar to class actions” in which, “be-
cause of the inherently transitory nature of the claims,”
the claimant’s “interests would expire before litigation
could be completed.” 859 F.3d, at 658. Gerstein was an
action brought under Federal Rule of Civil Procedure 23,
but the Court of Appeals decided that such “a procedural
mechanism to aggregate the claims” was not a “necessary
prerequisite” for application of the Gerstein rule. 859
F.3d, at 659 (alteration omitted). Respondents, the court
noted, sought “relief [from the restraint policy] not merely
for themselves, but for all in-custody defendants in the
district.” Id., at 655. Those “class-like claims” seeking
“class-like relief ” were sufficient to trigger the application
of Gerstein and save the case from mootness, despite the
termination of respondents’ criminal cases. 859 F.3d,
at 655.
   We reject the notion that Gerstein supports a freestand-
ing exception to mootness outside the class action context.
The class action is a creature of the Federal Rules of Civil
Procedure. See generally 7A C. Wright, A. Miller & M.
Kane, Federal Practice and Procedure §1751 et seq. (3d ed.
6            UNITED STATES v. SANCHEZ-GOMEZ

                      Opinion of the Court

2005). It is an “exception to the usual rule that litigation
is conducted by and on behalf of the individual named
parties only,” and “provides a procedure by which the
court may exercise . . . jurisdiction over the various indi-
vidual claims in a single proceeding.” Califano v. Yama-
saki, 442 U.S. 682, 700–701 (1979). “The certification of a
suit as a class action has important consequences for the
unnamed members of the class.” Sosna, 419 U.S., at 399,
n. 8. Those class members may be “bound by the judg-
ment” and are considered parties to the litigation in many
important respects. Devlin v. Scardelletti, 536 U.S. 1, 7,
9–10 (2002). A certified class thus “acquires a legal status
separate from the interest asserted by the named plain-
tiff.” Genesis HealthCare, 569 U.S., at 74 (quoting Sosna,
419 U.S., at 399; alterations omitted).
   Gerstein belongs to a line of cases that we have de-
scribed as turning on the particular traits of civil class
actions. The first case in this line, Sosna v. Iowa, held
that when the claim of the named plaintiff becomes moot
after class certification, a “live controversy may continue
to exist” based on the ongoing interests of the remaining
unnamed class members. Genesis HealthCare, 569 U.S.,
at 74 (citing Sosna, 419 U.S., at 399–402); see Franks v.
Bowman Transp. Co., 424 U.S. 747, 755–756 (1976). The
“fact that a putative class acquires an independent legal
status once it is certified” was, we later explained, “essen-
tial to our decision[ ] in Sosna.” Genesis HealthCare, 569
U.S., at 75; see Kremens v. Bartley, 431 U.S. 119, 131–
133 (1977) (explaining that, under Sosna’s rule, “only a
‘properly certified’ class . . . may succeed to the adversary
position of a named representative whose claim becomes
moot”); Alvarez v. Smith, 558 U.S. 87, 92–93 (2009)
(same).
   Gerstein, announced one month after Sosna, provides a
limited exception to Sosna’s requirement that a named
plaintiff with a live claim exist at the time of class certifi-
                 Cite as: 584 U. S. ____ (2018)            7

                     Opinion of the Court

cation. The exception applies when the pace of litigation
and the inherently transitory nature of the claims at issue
conspire to make that requirement difficult to fulfill. See
Sosna, 419 U.S., at 402, n. 11 (anticipating the Gerstein
rule as an exception); Gerstein, 420 U.S., at 110–111,
n. 11 (describing its holding as “a suitable exception” to
Sosna). We have repeatedly tied Gerstein’s rule to the
class action setting from which it emerged. See, e.g.,
Genesis HealthCare, 569 U.S., at 71, n. 2 (describing
Gerstein’s rule as “developed in the context of class actions
under Rule 23 to address the circumstance in which a
named plaintiff ’s claim becomes moot prior to certification
of the class”); United States Parole Comm’n v. Geraghty,
445 U.S. 388, 397–399 (1980) (highlighting Gerstein as an
example of the Court “consider[ing] the application of the
‘personal stake’ requirement in the class-action context”).
   In concluding that Gerstein reaches further, the Court of
Appeals looked to our recent decision in Genesis
HealthCare Corp. v. Symczyk. But in that case the Court
refused to extend Gerstein beyond the class action context,
even with respect to a procedural device bearing many
features similar to a class action. Genesis HealthCare
addressed whether a “collective action” brought under the
Fair Labor Standards Act (FLSA) by a plaintiff on behalf
of herself “and other ‘similarly situated’ employees” re-
mained “justiciable when the lone plaintiff ’s individual
claim bec[ame] moot.” 569 U.S., at 69. In an effort to
continue her case on behalf of others, the plaintiff turned
to Sosna and its progeny, including Gerstein. But those
cases, we explained, were “inapposite,” not least because
“Rule 23 actions are fundamentally different from collec-
tive actions under the FLSA.” Genesis HealthCare, 569
U.S., at 74. Such collective actions, we stressed, do not
“produce a class with an independent legal status, or join
additional parties to the action.” Id., at 75.
   This case, which does not involve any formal mechanism
8            UNITED STATES v. SANCHEZ-GOMEZ

                      Opinion of the Court

for aggregating claims, is even further removed from Rule
23 and Gerstein. The Federal Rules of Criminal Procedure
establish for criminal cases no vehicle comparable to the
FLSA collective action, much less the class action. And we
have never permitted criminal defendants to band to-
gether to seek prospective relief in their individual criminal
cases on behalf of a class. As we said when declining to
apply nonparty preclusion outside the formal class action
context, courts may not “recognize . . . a common-law kind
of class action” or “create de facto class actions at will.”
Taylor v. Sturgell, 553 U.S. 880, 901 (2008) (alterations
omitted); see Smith v. Bayer Corp., 564 U.S. 299, 315–316
(2011) (same); Pasadena City Bd. of Ed. v. Spangler, 427
U.S. 424, 430 (1976) (rejecting in mootness context the
idea that “the failure to obtain the class certification re-
quired under Rule 23 is merely the absence of a meaning-
less ‘verbal recital’ ”).
   The court below designated respondents’ case a “func-
tional class action” because respondents were pursuing
relief “not merely for themselves, but for all in-custody
defendants in the district.” 859 F.3d, at 655, 657–658.
But as explained in Genesis HealthCare, the “mere pres-
ence of . . . allegations” that might, if resolved in respond-
ents’ favor, benefit other similarly situated individuals
cannot “save [respondents’] suit from mootness once
the[ir] individual claim[s]” have dissipated. 569 U.S.,
at 73.
   Our conclusion is unaffected by the decision of the court
below to recast respondents’ appeals as petitions for “su-
pervisory mandamus.” See 859 F.3d, at 659 (viewing
such a petition, like the civil class action, as a procedural
vehicle to which the Gerstein rule applies). Supervisory
mandamus refers to the authority of the Courts of Appeals
to exercise “supervisory control of the District Courts”
through their “discretionary power to issue writs of man-
damus.” La Buy v. Howes Leather Co., 352 U.S. 249, 259–
                  Cite as: 584 U. S. ____ (2018)            9

                      Opinion of the Court

260 (1957). There is no sign in our scant supervisory
mandamus precedents that such cases are exempt from
the normal mootness rules. See generally Will v. United
States, 389 U.S. 90 (1967); Schlagenhauf v. Holder, 379
U.S. 104 (1964); La Buy, 352 U.S. 249. Indeed, as the
court below acknowledged, “[s]upervisory mandamus cases
require live controversies.” 859 F.3d, at 657.
                              B
   Respondents do not defend the reasoning of the Court of
Appeals. See Brief for Respondents 58 (arguing that this
Court need not reach the functional class action issue and
should “discard[ ]” that label); Tr. of Oral Arg. 43 (respond-
ents’ counsel agreeing that they “have not made any effort
to defend” the functional class action approach). In re-
spondents’ view, functional class actions and Gerstein’s
rule are beside the point because two respondents—
Sanchez-Gomez and Patricio-Guzman—retain a personal
stake in the outcome of their appeals.
   Sanchez-Gomez and Patricio-Guzman are no longer in
pretrial custody. Their criminal cases, arising from their
illegal entry into the United States, ended in guilty pleas
well before the Court of Appeals issued its decision. Re-
spondents contend, however, that the claims brought by
Sanchez-Gomez and Patricio-Guzman fall within the
“exception to the mootness doctrine for a controversy that
is capable of repetition, yet evading review.” Kingdom-
ware Technologies, Inc. v. United States, 579 U. S. ___, ___
(2016) (slip op., at 7) (internal quotation marks omitted).
A dispute qualifies for that exception only “if (1) the chal-
lenged action is in its duration too short to be fully liti-
gated prior to its cessation or expiration, and (2) there is a
reasonable expectation that the same complaining party
will be subjected to the same action again.” Turner v.
Rogers, 564 U.S. 431, 439–440 (2011) (alterations and
internal quotation marks omitted). The parties do not
10          UNITED STATES v. SANCHEZ-GOMEZ

                     Opinion of the Court

contest that the claims at issue satisfy the first prong of
that test, but they sharply disagree as to the second.
   Respondents argue that Sanchez-Gomez and Patricio-
Guzman meet the second prong because they will again
violate the law, be apprehended, and be returned to pre-
trial custody. But we have consistently refused to “con-
clude that the case-or-controversy requirement is satisfied
by” the possibility that a party “will be prosecuted for
violating valid criminal laws.” O’Shea v. Littleton, 414
U.S. 488, 497 (1974). We have instead “assume[d] that
[litigants] will conduct their activities within the law and
so avoid prosecution and conviction as well as exposure to
the challenged course of conduct.” Ibid.; see, e.g., Spencer
v. Kemna, 523 U.S. 1, 15 (1998) (reasoning that a claim
regarding a parole revocation order was moot following
release from custody because any continuing consequences
of the order were “contingent upon [the claimant] violating
the law, getting caught, and being convicted”); Honig v.
Doe, 484 U.S. 305, 320 (1988) (“[W]e generally have been
unwilling to assume that the party seeking relief will
repeat the type of misconduct that would once again place
him or her at risk of that injury.”); Lane v. Williams, 455
U.S. 624, 632–633, n. 13 (1982) (concluding that case was
moot where the challenged parole revocation could not
“affect a subsequent parole determination unless respond-
ents again violate state law, are returned to prison, and
become eligible for parole”).
   Respondents argue that this usual refusal to assume
future criminal conduct is unwarranted here given the
particular circumstances of Sanchez-Gomez’s and Patricio-
Guzman’s offenses. They cite two civil cases—Honig v.
Doe and Turner v. Rogers—in which this Court concluded
that the expectation that a litigant would repeat the mis-
conduct that gave rise to his claims rendered those claims
capable of repetition. Neither case, however, supports a
departure from the settled rule.
                 Cite as: 584 U. S. ____ (2018)          11

                     Opinion of the Court

   Honig involved a disabled student’s challenge to his
suspension from school for disruptive behavior. We found
that given his “inability to conform his conduct to socially
acceptable norms” or “govern his aggressive, impulsive
behavior,” it was “reasonable to expect that [the student
would] again engage in the type of misconduct that precip-
itated this suit” and “be subjected to the same unilateral
school action for which he initially sought relief.” 484
U.S., at 320–321. In Turner, we determined that an
indigent person repeatedly held in civil contempt for fail-
ing to make child support payments, who was at the time
over $13,000 in arrears, and whose next hearing was only
five months away, was destined to find himself in civil
contempt proceedings again. The challenged denial of
appointed counsel at his contempt hearing was thus capa-
ble of repetition. See 564 U.S., at 440.
   Respondents contend that Sanchez-Gomez and Patricio-
Guzman, like the challengers in Honig and Turner, are
likely to find themselves right back where they started if
we dismiss their case as moot. Respondents cite a Sen-
tencing Commission report finding that in 2013 thirty-
eight percent of those convicted and sentenced for an
illegal entry or illegal reentry offense “were deported and
subsequently illegally reentered at least one time.” United
States Sentencing Commission, Illegal Reentry Offenses
15 (2015) (cited by Brief for Respondents 51). Respond-
ents emphasize the economic and familial pressures that
often compel individuals such as Sanchez-Gomez and
Patricio-Guzman to repeatedly attempt to enter the United
States. And respondents note that both men, after
their release, actually did cross the border into the United
States, were apprehended again, and were charged with
new illegal entry offenses. All this, respondents say, adds
up to a sufficient showing that Sanchez-Gomez and Patricio-
Guzman satisfy the “capable of repetition” require-
ment. Because the Court of Appeals was not aware that
12          UNITED STATES v. SANCHEZ-GOMEZ

                     Opinion of the Court

Sanchez-Gomez and Patricio-Guzman had subsequently
reentered the United States illegally, respondents invite
us to remand this case for further proceedings.
   We decline to do so because Honig and Turner are inap-
posite. Our decisions in those civil cases rested on the
litigants’ inability, for reasons beyond their control, to
prevent themselves from transgressing and avoid recur-
rence of the challenged conduct. In Honig, such incapacity
was the very reason the school sought to expel the stu-
dent. And in Turner, the indigent individual’s large out-
standing debt made him effectively incapable of satisfying
his imminent support obligations. Sanchez-Gomez and
Patricio-Guzman, in contrast, are “able—and indeed re-
quired by law”—to refrain from further criminal conduct.
Lane, 455 U.S., at 633, n. 13. Their personal incentives to
return to the United States, plus the elevated rate of
recidivism associated with illegal entry offenses, do not
amount to an inability to obey the law. We have consist-
ently refused to find the case or controversy requirement
satisfied where, as here, the litigants simply “anticipate
violating lawful criminal statutes.” O’Shea, 414 U.S.,
at 496.
                             III
  None of this is to say that those who wish to challenge
the use of full physical restraints in the Southern District
lack any avenue for relief. In the course of this litigation
the parties have touched upon several possible options.
See, e.g., Tr. of Oral Arg. 12 (indicating circumstances
under which detainees could bring a civil suit). Because
we hold this case moot, we take no position on the
question.
                        *    *   *
  We vacate the judgment of the Court of Appeals for the
Ninth Circuit and remand the case to that court with
instructions to dismiss as moot.
                                         It is so ordered.